 Fill in this information to identify your case:

 Debtor 1                  Safaa Jirjes Macany
                           First Name                       Middle Name              Last Name

 Debtor 2                  Taghrid Najib Macany
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Huntington Bank                                      Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of 7609 Acord Hill Court West                               Reaffirmation Agreement.
    property       Bloomfield, MI 48323 Oakland                             Retain the property and [explain]:
    securing debt: County
                   3 bedroom, 2.5 bathroom, built
                   1998, no updates since being
                   built                                                  retain and make payments



    Creditor's         Specialized Loan Servicing                           Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of 7609 Acord Hill Court West                               Reaffirmation Agreement.
    property       Bloomfield, MI 48323 Oakland                             Retain the property and [explain]:
    securing debt: County
                   3 bedroom, 2.5 bathroom, built
                   1998, no updates since being
                   built                                                  retain and make payments

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



                       19-53148-mlo            Doc 4           Filed 09/13/19        Entered 09/13/19 16:01:22          Page 1 of 2
 Debtor 1      Safaa Jirjes Macany
 Debtor 2      Taghrid Najib Macany                                                                  Case number (if known)


in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Chrysler Capital                                                                                   No

                                                                                                                                 Yes

 Description of leased        2019 Jeep Grand Cherokee
 Property:                    36 month lease
                              lease date 5-30-2019
                              $317.46 per month

 Lessor's name:               Superior Buick GMC                                                                                 No

                                                                                                                                 Yes

 Description of leased        2018 GMC Acadia
 Property:                    24 month lease
                              lease date 6-29-18
                              pre-paid

 Lessor's name:               US Bank                                                                                            No

                                                                                                                                 Yes

 Description of leased        2019 Jeep Compass
 Property:                    36 month lease
                              lease date 5-14-2019
                              $235.83 per mos.


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Safaa Jirjes Macany                                                      X /s/ Taghrid Najib Macany
       Safaa Jirjes Macany                                                             Taghrid Najib Macany
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        September 11, 2019                                               Date    September 11, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



                 19-53148-mlo                  Doc 4           Filed 09/13/19        Entered 09/13/19 16:01:22                   Page 2 of 2
